Action to recover damages by reason of defendant’s sale of the personal property described in the complaint. The plaintiff claimed that he purchased the property under a conditional sales agreement, and that after more than fifty per cent of the purchase price had been paid defendant repossessed the property and sold it without notice to plaintiff in violation of section 79 of the Personal Property Law. Appeal from order denying defendant’s motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice. Order affirmed, with ten dollars costs and disbursements. In our opinion, there is a question for trial as to whether the paper executed on April 30, 1931, is a chattel mortgage or a conditional sales agreement. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.